PER CURIAM.
On a former appeal by appellants to this Court [see Straley v. Universal Uranium and Milling Corp., 289 F.2d 370 (9th Cir., 1961)], the judgment of the district court denying relief to appellants, 182 F.Supp. 940, was vacated and the cause remanded to the district court for consideration and determination of the issues raised by appellees in the defenses of estoppel and waiver, for the-purposes of taking new or additional evi-dence thereon if deemed required by the" district court, the making of appropriate-' findings of fact and conclusions of law, and the entry of a judgment based thereon consistent with the views expressed in that opinion.
After remand, the district court heard additional testimony on said issues, and entered detailed findings of fact and conclusions of law and a judgment again denying relief to appellants.
The transcript of the additional testimony taken on said issues on remand was not included in appellants’ designation of contents of record on appeal and is not before us.
We have reviewed appellants’ specifications of error in the light of the record before us and find them without substance.
The judgment appealed from is affirmed on the basis of our opinion on the former appeal and the findings of fact and conclusions of law of the district court.